Citation Nr: 1507861	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of this proceeding is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for bilateral pes planus. 

A review of the service treatment record (STR) shows the Veteran was treated for mild pes planus in June 2000.  A July 2000 STR notes the Veteran's history of pes planus with plantar fasciitis.  Finally, on his July 2000 Report of Medical History prior to separation, the Veteran reported mild to moderate bilateral pes planus.

During the April 2013 hearing, the Veteran testified that upon service entry his pes planus condition was characterized as moderate.  However, upon service discharge his condition was characterized as moderate to severe.  See Hearing Transcript at 7.  
He stated that during active service his military occupational specialty (MOS) was that of 31 Romeo, communications, which required a lot of marching, running, and carrying heavy equipment.  He stated that the rigor of these activities aggravated and worsened his condition.  Id. at 4-5.  Additionally, he stated that he did not undergo a separation examination upon service discharge, but his STRs document that he was diagnosed with moderately to severe pes planus upon separation from active service.  Id.

A VA examination was accomplished in June 2010.  In rendering an opinion that, essentially, the Veteran's pes planus was not aggravated by service, the examiner explained that the pre-existing mild pes planus was the same throughout service.  However, as noted above, it was characterized as "mild to moderate" in July 2007.  As such, it could be argued that part of the examiner's opinion was based on a false premise.  

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for an examination to determine whether the Veteran has bilateral pes planus that has been caused or made chronically worse during active military service.  The entire file must be reviewed by the examiner.  The examiner should consider all relevant records.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  All indicated tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  An opinion should be provided as to whether the Veteran's pes planus condition noted at service entrance was or was not aggravated during or by his active military service beyond its natural progression.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




